 LENKURT ELECTRIC CO., INC.427LenkurtElectric Company, Inc.andSan Francisco &VicinityPrinting Pressmen,Offset Workers & As-sistants'Union No. 24,International Printing Press-men and Assistants'Union of North America, AFL--CIOLenkurt Electric Company, Inc.andSan Francisco &Vicinity Printing Pressmen,Offset Workers & As-sistants'UnionNo. 24,International Printing Press-men and Assistants'Union of North America, AFL-CIO, Petitioner.Cases 20-CA-4284 and 20-RC-7154June 22, 1971SUPPLEMENTAL DECISION, ORDER, ANDCERTIFICATION OF RESULTS OF ELECTIONBY MEMBERS FANNING, BROWN, AND KENNEDYThe Board on February 19, 1968,1 issued its Decisionand Order finding that the Respondent had engaged incertain unfair labor practices as alleged in the com-plaint in Case 20-CA-4284 and that such conduct in-terfered with the election in Case 20-RC-7154. TheBoard further stated therein, that in view of the 8(a)(1)violations found and its decision to set the electionaside and direct a second one on that basis, it wasunnecessary to pass on the Union's further objectionsto the election.Thereafter, on February 10, 1971, the United StatesCourt of Appeals for the Ninth Circuit refused to grantenforcement of the Board's Order of February 19,1968, finding that' the Respondent's statements onwhich the Board's 8(a)(1) findings were based werepredictions protected by Section, 8(c) of the Act, ratherthan threats proscribed by Section 8(a)(1) of the Actand constituted proper campaign propaganda. Thus, inview of the court's holding, the Board deems it appro-priate to consider the Union's further objections inCase 20-RC-7154. Those further objections weregrounded on two letters the Respondent had sent itsemployees during the election campaign2 which theTrial Examiner concluded contained permissible cam-paign propaganda.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its powersin connection with this case to a three-member panel.The Board has considered, insofar as they relate tothe further objections, the Trial Examiner's Report onObjections, the Charging Party's exceptions and brief,and the entire record in this case. Upon such considera-tion we conclude that the Charging Party's exceptionsto the Trial Examiner's recommendation that these ob-jections he overruled are without merit.Accordingly, we shall vacate the Direction of SecondElection in the Board's Order dated February 19, 1968,and certify the results of the election held in Case 20-RC-7154.ORDERIt is hereby ordered that the Direction of SecondElection of February 19, 1968, be, and it hereby is,vacated.CERTIFICATION OF RESULTS OF ELECTIONIt is hereby certified that a majority of the validballots has not been cast for San Francisco & VicinityPrintingPressmen,OffsetWorkers & Assistants'Union No. 24, International Printing Pressmen andAssistants'Union of North America, AFL-CIO, inCase 20-RC-7154, and that the said organization is notthe exclusive representative of the employees in the unitherein involved, within the meaning of Section 9(a) ofthe National Labor Relations Act, as amended.'169 NLRB 9412Supraat 962, 963.191 NLRB No. 100